 1   WO
 2                                      NOT FOR PUBLICATION
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Krista Ann Arnaudo,                             No. CV-16-08164-PCT-DJH
10                     Plaintiff,                        ORDER
11       v.
12       County of Yavapai, et al.,
13                     Defendants.
14
15             Before this Court are Defendants’ Motion for Bill of Costs (Doc. 47) and Motion
16   for Attorneys’ Fees (Doc. 48). Plaintiff filed Responses to both Motions (Docs. 50, 51), to
17   which Defendants filed Replies (Docs. 53, 54).
18   I.        BACKGROUND
19             This case stems from an August 18, 2015, incident where Plaintiff was arrested for
20   aggravated assault on a police officer, resisting arrest, failure to comply with a lawful order,
21   and disorderly conduct. (Doc. 45 at 7).1 Prior to filing her Complaint, Plaintiff notified
22   Yavapai County of her intention to file suit regarding her August 18, 2015 arrest. Arizona
23   County Insurance Pool (“ACIP”) warned Plaintiff’s counsel several times that because
24   Plaintiff plead guilty to the August 18, 2015 resisting arrest charge, her claims were barred
25   by Heck v. Humphrey, 512 U.S. 477 (1994) and Smith v. City of Hemet, 394 F.3d 689
26   (9th Cir. 2005). (Docs. 48-1, 48-2). Plaintiff ignored these warnings and on July 6, 2016,
27   Plaintiff filed this action in Yavapai County Superior Court naming Yavapai County and
28   1
      The citation refers to the document and page number generated by the Court’s Case
     Management/Electronic Case Filing system.
 1   Yavapai County Sheriff’s Deputies Jeff Long and M. Barton. Plaintiff’s Complaint
 2   contained two counts: Count I included 42 U.S.C. § 1983 (“Section 1983”) claims for
 3   violations of her Fourth and Fourteenth Amendment rights to be free from unlawful arrest,
 4   wrongful incarceration, unlawful use of force, and malicious prosecution; Count II
 5   included Arizona state tort law claims for assault, battery, false arrest, wrongful
 6   incarceration, and malicious prosecution. (Doc. 1-1). Defendants subsequently removed
 7   the action to this Court. (Id.)
 8          Defendants then promptly moved to dismiss Plaintiff’s Complaint on all counts.
 9   (Doc. 4). As Defendants warned, the Court granted Defendants’ Motion to Dismiss on
10   Section 1983 claims against Defendants Long and Barton for wrongful arrest, wrongful
11   incarceration, and malicious prosecution based on Heck. (Doc. 7 at 6). The Court further
12   dismissed all Section 1983 claims against Yavapai County on the basis that Plaintiff did
13   not allege any conduct by Yavapai County to render it liable. (Id. at 5-6). Additionally,
14   the Court dismissed all state law claims, Count II, because Plaintiff failed to comply with
15   the notice of claim statute. (Doc. 7 at 5-8). The only claims that survived Defendants’
16   Motion to Dismiss were Plaintiff’s Section 1983 excessive use of force claims against
17   Defendants Barton and Long. (Doc. 7 at 8).
18          On May 3, 2017, Defendants again explained to Plaintiff that surviving claim of
19   excessive use of force claim against Defendants Barton and Long was barred by Heck and
20   Smith. (Doc. 48-5 at 2-4). On June 16, 2017, Defendants made an offer of judgment,
21   which Plaintiff did not accept. (Doc. 23). Prior to filing their Motion for Summary
22   Judgment on Plaintiff’s only surviving claim of excessive force against Defendants Barton
23   and Long, Defendants again sent Plaintiff a letter explaining why her claims were barred
24   by Heck. (Doc. 48-3 at 2-4). Plaintiff again ignored Defendants’ warnings and on October
25   30, 2017, Defendants filed a Motion for Summary Judgment.         (Doc. 34). On May 18,
26   2018, the Court granted summary judgment in favor of Defendant Barton finding that his
27   actions were objectively reasonable and thus he is entitled to qualified immunity and
28   granted summary judgment in favor of Defendant Long because “Plaintiff’s excessive


                                                -2-
 1   force claim against Defendant Long [was] barred by Heck.” (Doc. 45).
 2   II.    DISCUSSION
 3          Defendants move this Court for an award of attorneys’ fees and costs pursuant to
 4   Rule 54(d) and Local Rule 54.2. Specifically, Plaintiff seeks to recover $68,932.00 in
 5   attorneys’ fees, $3,200.00 in expert witness costs, and $1,527.94 in costs. (Docs. 47, 48,
 6   48-7, 48-8 at 3, 48-9 at 1). Defendants seek such recovery against Plaintiff pursuant to
 7   Rule 11 sanctions or, in the alternative, pursuant to Section 1993 prevailing party status.
 8   (Doc. 48).
 9          A.     Rule 11 Sanctions2
10          Rule 11(c)(1)(A) provides that “sanctions under this rule shall be made separately
11   from other motions or requests and shall describe the specific conduct alleged to violate
12   subdivision (b).” This rule also provides a mandatory 21-day safe harbor provision, during
13   which the movant must serve its Rule 11 motion on the opposing party and allow the
14   opposing party 21 days to retract the offending paper, claim, defense, contention,
15   allegation, or denial before filing a motion for sanctions with the Court. Id; see also Sneller
16   v. City of Bainbridge Island, 606 F.3d 636, 639 (9th Cir. 2010). Here, Defendants failed
17   to comply with the 21-day safe harbor provision and their request for sanctions was not
18   “made separately from other motions or requests” because Defendants’ Motion also
19   included a request for fees pursuant to Section 1983.
20          Where a party fails to serve the opposing party with the sanctions motion 21 days
21   before filing the motion in court, the court should not award a Rule 11 sanction. See Retail
22   Flooring Dealers of Am., Inc. v. Beaulieu of Am., LLC, 339 F.3d 1146, 1150 (9th Cir. 2003)
23   (reversing award of Rule 11 sanction where moving party “failed to comply with Rule 11’s
24   ‘safe harbor’ provision” by serving the motion after the complaint was dismissed);
25   2
       In their Reply in Support of their Motion for Attorneys’ Fees, Defendants for the first
     time ask that the Court sua sponte impose sanctions. (Doc. 53 at 6). However, new issues
26   cannot be raised on Reply. See Coleman v. Quaker Oats Co., 232 F.3d 1271, 1289 n.4 (9th
     Cir. 2000) (“[I]ssues cannot be raised for the first time in a reply brief.”). Moreover, as
27   discussed infra, the sua sponte award of Rule 11 sanctions is not appropriate. See Silaev
     v. Swiss-Am. Trading Corp., 2017 WL 394342, at *2 (D. Ariz. Jan. 30, 2017), appeal
28   dismissed, 17-15371, 2017 WL 3911799 (9th Cir. Aug. 25, 2017), and aff’d, 732 Fed.
     Appx. 574 (9th Cir. 2018). Thus, the Court will not consider this request.

                                                  -3-
 1   Huminski v. Heretia, 2011 WL 2910536, at *3 (D. Ariz. 2011) (denying a motion for Rule
 2   11 sanctions because it was not served on the opposing party 21 days before it was filed
 3   with the Court and thus denied the opposing party an opportunity to correct the issue).
 4   Alerting the opposing party to a deficiency that needs correcting in an informal manner is
 5   not sufficient; the moving party must “follow the procedure required by Rule 11” by
 6   serving the opposing party with an actual motion. Barber v. Miller, 146 F.3d 707, 710 (9th
 7   Cir. 1998) (“It would . . . wrench both the language and purpose of the amendment to the
 8   Rule to permit an informal warning to substitute for service of a motion.”).
 9          As Plaintiff points out, and Defendants concede, Defendants have failed to comply
10   with Rule 11’s 21–day safe harbor provision. (Docs. 50, 53). Defendants argue that
11   although they did not strictly comply with the 21–day safe harbor provision, they notified
12   Plaintiff on several occasions that they intended to seek attorneys’ fees. (Doc. 53 at 4-6).
13   However, Defendants’ informal notices do not satisfy Rule 11’s strict requirement that a
14   motion be served on the opposing party.           See Radcliffe v. Rainbow Constr. Co.,
15   254 F.3d 772, 789 (9th Cir. 2001) (holding that “although a defendant had given informal
16   warnings to the plaintiffs threatening to seek Rule 11 sanctions, these warnings did not
17   satisfy the strict requirement that a motion be served on the opposing party twenty-one
18   days prior to filing”); Barber, 146 F.3d at 710 (denying motion for sanctions because,
19   despite multiple warnings as to deficiency of plaintiff’s claim, Rule 11 requires prior
20   service of the motion on plaintiff); Matsumaru v. Sato, 521 F. Supp. 2d 1013, 1015
21   (D. Ariz. 2007) (holding informal notice of intent to seek Rule 11 sanctions does not satisfy
22   Rule 11’s strict requirement that a motion be served on the opposing party). Defendants
23   failed to comply with Rule 11’s 21–day safe harbor provision; therefore, the Court will
24   deny Defendants’ Motion for Sanctions.
25          B.     Section 1983 Fees
26          In lieu of awarding fees pursuant to Rule 11, Defendants assert that they are entitled
27   to attorneys’ fees pursuant to 42 U.S.C. § 1988 (“Section 1988”), which provides that in
28   an action to enforce Section 1983, “the court, in its discretion, may allow the prevailing


                                                 -4-
 1   party . . . a reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988(b).3 Under
 2   Section 1988 jurisprudence, a prevailing defendant is treated differently than a prevailing
 3   plaintiff in that fees are not awarded simply because the defendant succeeds. See Patton
 4   v. Cnty. of Kings, 857 F.2d 1379, 1381 (9th Cir. 1988). The Ninth Circuit has repeatedly
 5   recognized that attorneys’ fees in civil rights cases “should only be awarded to a defendant
 6   in exceptional cases.” Barry v. Fowler, 902 F.2d 770, 773 (9th Cir. 1990); see also Herb
 7   Hallman Chevrolet, Inc. v. Nash–Holmes, 169 F.3d 636, 646 (9th Cir. 1999) (recognizing
 8   “the well-established rule that a [prevailing] defendant should only receive an award of
 9   attorneys’ fees in extreme cases”).
10                 i.     Frivolousness of the Claims
11          In determining whether to award attorneys’ fees to a prevailing defendant of a
12   Section 1983 claim, a court must evaluate whether the action was “frivolous, unreasonable
13   or without foundation” at the time the complaint was filed. Tutor–Saliba Corp. v. City of
14   Hailey, 452 F.3d 1055, 1060 (9th Cir. 2006). An action is frivolous “when the result
15   appears obvious or the arguments are wholly without merit.” Galen v. Cnty. of L.A.,
16   477 F.3d 652, 666 (9th Cir. 2007). In determining an action’s frivolity, a court should
17   neither rely on hindsight logic nor focus on whether the claim was or was not ultimately
18   successful. See Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421–22 (1978). Even
19   if “evidence to support a [somewhat tenuous] theory failed to materialize, and summary
20   judgment was properly granted in favor of the defendants,” a court may deny attorneys’
21   fees where originating circumstances furnish some basis for the claim. Karam v. City of
22   3
       Defendants also aver that they are entitled to “costs associated with having to retrain an
     expert witness in this case” pursuant to Section 1988(c). (Doc. 48 at 11). Defendants claim
23   that Section “1988(c) permits the Court, in its discretion, to include an award of expert fees
     as a part of the attorneys’ fee award.” (Id.) Defendants are incorrect. “In awarding an
24   attorney’s fee under subsection (b) of this section in any action or proceeding to enforce a
     provision of section 1981 or 1981a, the court, in its discretion, may include expert fees as
25   part of the attorney’s fee.” 42 U.S.C. § 1988(c); see also Frevach Land Co. v. Multnomah
     County, Dept. of Envtl. Services, Land Use Planning Div., 2001 WL 34039133, at *35 (D.
26   Or. Dec. 18, 2001) (“Although section 1988(b) allows for fee awards in many types of
     cases, including those brought under section 1983, section 1988(c), by its terms, allows
27   expert fees for prevailing parties in section 1981 or 1981a cases only. It does not specify
     recovery of expert fees in Section 1983 cases.”). Here, Plaintiff’s claims were pursuant to
28   Section 1983, not Sections 1981 or 1981a; therefore, Defendants’ expert witness costs are
     not recoverable.

                                                 -5-
 1   Burbank, 352 F.3d 1188, 1196 (9th Cir. 2003). “Under this standard, an unsuccessful
 2   plaintiff who acted in good faith is generally not at risk of having to pay the other side’s
 3   attorney’s fees.” Akiak Native Cmty. v. U.S. EPA, 625 F.3d 1162, 1166 (9th Cir. 2010).
 4          The Ninth Circuit recognizes that a district court has significant discretion in
 5   awarding attorneys’ fees to a prevailing defendant. See Thomas v. City of Tacoma,
 6   410 F.3d 644, 651 (9th Cir. 2005). “[A]lthough a finding of frivolity [is] a prerequisite to
 7   an award of attorney’s fees, ‘notwithstanding such a finding, the district court still retains
 8   discretion to deny or reduce fee requests after considering all the nuances of a particular
 9   case.’” Id. (quoting Tang v. R.I., Dep’t of Elderly Affairs, 163 F.3d 7, 15 (1st Cir. 1998)).
10   A court must exercise such discretion “expressly in order to avoid discouraging civil rights
11   plaintiffs from bringing suits, and thus ‘undercut [ting] the efforts of Congress to promote
12   the vigorous enforcement of’ the civil rights laws.” Harris v. Maricopa Cnty. Super. Ct.,
13   631 F.3d 963, 971 (9th Cir. 2011) (quoting Christiansburg, 434 U.S. at 422) (alteration in
14   original).
15          Defendants aver that Plaintiff proceeded with this litigation despite Defendants
16   repeated warnings that Plaintiff’s claims were barred by the holdings in Smith and Heck.
17   (Doc. 48 at 10-11). Plaintiff, on the other hand, argues that “it is inappropriate and,
18   perhaps, an abuse of discretion” to award attorneys’ fees because in the Court’s Order
19   granting Summary Judgment in favor of Defendants, the Court performed an in-depth
20   analysis of the facts, which suggested that “reasonable minds could have reached a
21   different conclusion.” (Doc. 50 at 6-7).
22           Here, the Court did not address the merits of Plaintiff’s claims against Defendant
23   Yavapai County or the state law claims against all Defendants contained in Count II of the
24   Complaint; thus, the Court will not impose a fee award for those claims. (Doc. 7); see
25   Hogan v. Robinson, 2007 WL 3239267, at *3 (E.D. Cal. Nov. 1, 2007) (holding that
26   “[u]ltimately, the standard for awarding a prevailing defendant attorneys’ fees pursuant to
27   42 U.S.C. § 1988 is high” and because the court did not address the merits of the claims,
28   the court would not impose an award of fees defendant). Additionally, as the Court


                                                 -6-
 1   determined that Plaintiff’s excessive use of force claim against Defendant Barton was
 2   barred by qualified immunity, not by the holdings in Smith and Heck, the Defendant has
 3   not proven that Plaintiff’s excessive use of force claim was frivolous. See Peck v. Hinchey,
 4   2014 WL 3721195, at *4 (D. Ariz. July 28, 2014) (holding “even after a court adjudicates
 5   summary judgment in favor of the defendant, the defendant still carries the burden of
 6   establishing that the action was frivolous.”).
 7          The Court, however, finds that Plaintiff’s continued litigation of its Section 1983
 8   claims against Defendants Long and Barton, which were barred by the holding in Smith
 9   and Heck, was frivolous. Plaintiff’s claims barred by Smith and Heck are: (1) all of
10   Plaintiff’s claims against Defendant Long in Count I of the Complaint and (2) Plaintiff’s
11   claims for wrongful arrest, wrongful incarceration, and malicious prosecution against
12   Defendant Barton contained in Count I of the Complaint. Plaintiff knew from the onset of
13   that this litigation that her Section 1983 claims were barred by the holding in Smith and
14   Heck, and she was reminded of this throughout the litigation, yet she chose to continue
15   without offering any evidence as to why her claims had merit and were distinguishable
16   from Smith and Heck. See Tutor-Saliba Corp., 452 F.3d at 1061.
17          As Defendants are only entitled to an award of fees for Plaintiff’s frivolous claims,
18   the Court must determine which fees Defendants incurred in connection with the claims
19   barred by Smith and Heck. See Harris v. Maricopa County Superior Court, 631 F.3d 963,
20   971 (9th Cir. 2011) (finding a “defendant is entitled only to ‘the amount of attorneys fees
21   attributable exclusively to’ a plaintiff’s frivolous claims.”) (alteration in original); Galen v.
22   County of Los Angeles, 477 F.3d 652, 668 (9th Cir. 2007) (holding that defendant is only
23   entitled to fees for the claims the court found were frivolous); Tutor-Saliba Corp., 452 F.3d
24   at 1064 (holding “the district court was in a position properly to weigh and assess the
25   amount of fees attributable to [plaintiff’s] frivolous claims[;]” thus, the district court did
26   not err in only “awarding defendants fees for defending against [plaintiff’s] frivolous
27   constitutional claims.”).
28          Here, Defendants’ counsel submitted detailed billing records, an affidavit setting


                                                   -7-
 1   forth their experience and background, and their billing rates and practices. (Docs. 48-8,
 2   48-9, 48-10, 48-11, 48-12, 48-13). The affidavit, however, fails to adequately separate out
 3   what percentage of fees were incurred on each claim. See Harris v. Maricopa Cnty.
 4   Superior Court, 631 F.3d 963, 968 (9th Cir. 2011) (finding defendants had not met their
 5   burden of showing that “only fees attributable exclusively to plaintiff’s frivolous claims”
 6   are being sought) (internal quotations omitted); Tutor-Saliba Corp., 452 F.3d at 1065;
 7   Downs, 2011 WL 6148622, at *2 (finding “the defendant has not carried its burden of
 8   establishing that its attorneys would not have performed the work involved but for the need
 9   to defend against the frivolous claims.”). The Harris Court aptly noted the difficulties this
10   Court faces:
11          A civil rights case such as the instant one that contains both non-frivolous
            and frivolous claims presents the problem of allocating fees, [sic] among
12
            those claims. The proper allocation of attorneys [sic] fees among such claims,
13          when a defendant seeks to recover fees, is both simple and obvious, at least
            in theory. Fees may be awarded only for frivolous claims, and a defendant
14          bears the burden of establishing that the fees for which it is asking are in fact
15          incurred solely by virtue of the need to defend against those frivolous claims.
            . . . Accordingly, a defendant must demonstrate that the work for which it
16          asserts that it is entitled to fees would not have been performed but for the
17          inclusion of the frivolous claims in the complaint. To do otherwise—as when
            a court simply divides a defendant’s total attorneys [sic] fees equally across
18          plaintiff’s frivolous and nonfrivolous claims and attributes to the frivolous
19          civil rights claims a pro-rata share of those total fees (with no demonstration
            that such fees were in fact incurred solely in order to defend against the
20          frivolous claims)—would be to risk requiring a plaintiff to pay defendants’
21          attorneys [sic] fees incurred in defeating his nonfrivolous civil rights claims,
            an outcome barred by our precedent and that of the Supreme Court. Unless a
22          prevailing defendant can establish that its attorneys would not have
            performed the work involved except for the need to defend against the
23
            frivolous claims (and thus would not have done the work in whole or in part
24          in order to defend against the nonfrivolous claims), it is not entitled to the
            fees in question. Where, as here, the plaintiff seeks relief for violation of his
25
            civil rights under various legal theories based on essentially the same acts,
26          and a number of his claims are not frivolous, the burden on the defendant to
            establish that fees are attributable solely to the frivolous claims is from a
27          practical standpoint extremely difficult to carry.
28
     Harris, 631 F.3d at 971-72.


                                                  -8-
 1          Defendants failed to adequately separate out what percentage of fees were incurred
 2   defending against each claim for each Defendant; therefore, the Court had to review
 3   Defendants’ forty-six pages of billing records to identify the billing entries that were
 4   attributable exclusively to Plaintiff’s frivolous claims. See Harris, 631 F.3d at 971 (“[P]ro-
 5   rata allocation of general fees between claims for which a fee award is appropriate and
 6   claims for which such an award is not appropriate, based solely on the number of claims,
 7   is impermissible . . .”); Ooley v. Citrus Heights Police Dept., 2012 WL 3993756, at *4
 8   (E.D. Cal. Sept. 11, 2012), aff’d, 603 Fed. Appx. 628 (9th Cir. 2015) (reviewing
 9   defendant’s billing records to determine what time was expended exclusively in connection
10   with Plaintiff’s frivolous civil rights claim). The Court identified4 the following thirty-
11   seven billing entries, which total $5,755.00 in attorneys’ fees, that were attributable
12   exclusively to Plaintiff’s frivolous claims against Defendants Long and Barton:
13        Date      Atty                Description               Hours Rate Amount
14                          Begin drafting Motion to Dismiss
         7/18/2016 MM       Heck v. Humprey’s arguments for
15                          Motion to Dismiss                      1.00 $200.00 $200.00
16                          Begin drafting false arrest arguments
         7/19/2016 MM       for the Motion to Dismiss              1.60 $200.00 $320.00
17                          Research whether Heck doctrine also
18                          bars the excessive force and
         7/19/2016 MM       malicious prosecution claims           1.00 $200.00 $200.00
19                          Finish drafting Heck arguments in
         7/19/2016 MM       Motion to Dismiss                      0.30 $200.00  $60.00
20
                            Begin drafting Heck v. Humphrey
21                          argument for Reply to Motion to
         8/5/2016 MM        Dismiss                                1.50 $200.00 $300.00
22
                            Begin researching cases regarding
23                          when the chain of custody for the
                            arrest process ceases for purposes of
24       1/31/2017 MM       Heck v. Humphrey’s                     0.80 $200.00 $160.00
25
26   4
       The Court notes that there were a number of billing entries that were redacted, which
     prevented the Court from being able to attribute the entry exclusively to Plaintiff’s
27   frivolous claims. Additionally, as the excessive use of force claim against Defendant
     Barton was barred by qualified immunity, not Heck and Smith, the Court did not award
28   fees for billing entries referencing the Heck holding in conjunction with the Motion for
     Summary Judgement arguments pertaining to Defendant Barton.

                                                 -9-
 1
      Date    Atty                 Description              Hours Rate Amount
 2                   Continue to analyze research for
 3                   dispositive      motion     concerning
                     Deputy Long’s multiple Taser
 4   2/1/2017 MM     applications                             1.9 $200.00 $380.00
 5                   Review transcript of sentencing
                     hearing after analyzing all case law
 6                   to determine if any favorable
 7                   language for Heck v. Humphrey’s
     2/2/2017 MM     argument.                                0.3 $200.00  $60.00
 8                   Analyze        police    report    and
                     supplements from May 2015
 9
                     incident with Plaintiff and Deputy
10                   Long in order to evaluate witness
                     support for charge against Plaintiff
11
                     as it relates to malicious prosecution
12   5/1/2017 DJE    claim                                    0.6 $160.00  $96.00
                     Finalize letter to counsel regarding
13   7/24/2017 MM    Heck and request for dismissal           0.1 $200.00  $20.00
14                   Review and analysis of Plaintiff’s
                     rough deposition testimony for Heck
15   7/24/2017 JMA   v. Humphrey arguments                    0.4 $160.00  $64.00
16                   Further review and analysis of
                     Plaintiff's testimony to determine
17                   validity of Heck argument for
18   7/25/2017 JMA   Motion for Summary Judgment              0.6 $160.00  $96.00
                     Research and analysis regarding
19   9/5/2017 JMA    Heck/Smith arguments                     0.7 $160.00 $112.00
20                   Began drafting Heck Motion for
                     Summary         Judgment     argument
21   9/13/2017 JMA   regarding Officer Long                   2.1 $160.00 $336.00
22                   Initial review of Deputy Long’s
     9/27/2017 MM    Affidavit                                0.3 $200.00  $60.00
23                   Began drafting Deputy Long’s
24                   declaration in support of Motion for
     9/27/2017 JMA   Summary Judgment arguments               2.3 $160.00 $368.00
25                   Review and analyze new district
26                   court case issued today regarding
                     Heck and the analysis of the time line
27   9/29/2017 MM    regarding what constitutes an arrest     0.2 $200.00  $40.00
28


                                      - 10 -
 1
       Date    Atty               Description               Hours Rate Amount
 2                    Continue to assist with Motion for
 3                    Summary Judgment legal analysis
     9/29/2017 MM     on Heck doctrine (No Charge)            0.2   $0.00   $0.00
 4                    Review and analysis of Wilson v.
 5                    Chandroo, 2017 WL 4286973, for
                      Motion for Summary Judgment
 6   9/29/2017 JMA    Heck arguments                          0.3 $160.00  $48.00
 7                    Further research and analysis
                      regarding temporal requirement
 8                    under Heck for Motion for Summary
     9/29/2017 JMA    Judgment arguments                      1.7 $160.00 $272.00
 9
                      Continue editing and analyzing Heck
10                    argument regarding Deputy Long in
     10/2/2017 MM     Motion for Summary Judgment             0.8 $200.00 $160.00
11
                      Review and analysis of Plaintiff’s
12                    arrest record for Motion for
                      Summary Judgment arguments
13   10/5/2017 JMA                                            0.3 $160.00  $48.00
                      regarding Heck
14                    Begin analysis and editing of revised
     10/6/2017 MM     draft of Deputy Long’s affidavit        0.4 $200.00  $80.00
15
                      Finish reviewing Use of Force
16                    Report and police report by Deputy
                      Long and edit Deputy Long’s
17                    Declaration in support of Motion for
18   10/10/2017 MM    Summary Judgment                        1.2 $200.00 $240.00
                      Analyze and anticipate counter-
19                    arguments to Heck, review caselaw
20                    and begin editing Heck arguments to
                      strengthen defense in Motion for
21                    Summary Judgment and prepare for
22   10/13/2017 MM    Reply                                   0.8 $200.00 $160.00
                      Review and analysis of recent case
23                    law regarding Heck v. Humphrey for
24                    Motion for Summary Judgment
     10/13/2017 JMA   argument regarding same                 0.6 $160.00  $96.00
25                    Begin final analysis and edits to 12
26                    page declaration of Deputy Long for
     10/16/2017 MM    Motion for Summary Judgment             1.2 $200.00 $240.00
27
28


                                       - 11 -
 1
       Date      Atty            Description                Hours Rate Amount
 2                  Review of Long video for shots from
 3                  exhibit in support of Long
                    affidavit/Motion for Summary
 4   10/16/2017 JMA Judgment arguments                        0.2 $160.00  $32.00
 5                  (No Charge) Assist Justin Ackerman
                    revise Long’s declaration to include
 6   10/17/2017 MM still-frame pictures of the initial grab   0.5   $0.00   $0.00
 7                  Final analysis and edits to Deputy
                    Long’s declaration regarding the
 8   10/17/2017 MM (REDACTED)                                 0.5 $200.00 $100.00
 9                  Detailed review of body cam video
                    “15-031909-1 Long” to capture still
10                  frames of Plaintiff reaching out
                    toward Officer Long for use in
11
                    preparing affidavit to support
12   10/17/2017 HAM Motion for Summary Judgment               0.3 $90.00   $27.00
                    Review police report from Deputy
13
                    Long of May arrest and anticipate
14                  “vendetta” argument by Plaintiff and
     10/18/2017 MM develop strategy for (REDACTED)            0.7 $200.00 $140.00
15                  Begin researching cases in rebuttal to
16                  Plaintiff’s Heck arguments that
                    factual basis to guilty plea did not
17   11/28/2017 MM negate Heck                                1.4 $200.00 $280.00
18                  Continue to review and analyze all
                    district court and Arizona cases
19                  regarding resisting arrest pleas and
20                  factual bases, as well as the resisting
                    arrest statute to apply Smith and
21   11/28/2017 MM Heck arguments                             0.8 $200.00 $160.00
22                  Continue drafting Reply to Motion
                    for Summary Judgment re: legal
23                  argument for Heck doctrine as
     11/29/2017 MM applied to Deputies Long                   2.2 $200.00 $440.00
24
                    Edit and analyze Heck analysis in
25                  Reply to Motion for Summary
      12/1/2017 MM Judgment                                   0.8 $200.00 $160.00
26
                    Finish researching and analyzing
27                  impact of Plaintiff’s self-defense
      12/5/2017 MM claim on Heck arguments                    1.0 $200.00 $200.00
28


                                        - 12 -
 1   (Docs. 48-8, 48-9, 48-10, 48-11, 48-12, 48-13). The Court—which was forced to review
 2   Defendants’ billing records because Defendants failed to show that the fees sought were
 3   only traceable to the defense of the legally frivolous claims—finds that Defendants are
 4   entitled to an award of attorneys’ fees in the amount of $5,755.00 for defending against
 5   Plaintiff’s frivolous claims.
 6                 ii.     Reasonableness of Hourly Rate and Number of Hours Expended
 7          Now that the Court has determined which attorneys’ fees are recoverable, the Court
 8   must determine whether the hourly rate and number of hours billed was reasonable. See
 9   Wilson v. Yavapai County Sheriff’s Office, 2012 WL 3108843, at *4 (D. Ariz.
10   July 31, 2012) (“Accordingly, the Court finds that Defendants are entitled to their
11   attorneys’ fees in defending Plaintiff’s frivolous claims in this case and must now
12   determine whether or not the claimed fees are reasonable.”). The Court finds, and Plaintiff
13   does not dispute, that Defendants’ hourly billing rate was reasonable, and the number of
14   hours expended that were attributable to Plaintiff’s frivolous claims were appropriate and
15   reasonable based upon the nature of the matter. See Wilson, 2012 WL 3108843, at *4.
16   Therefore, the Court will award Defendants’ $5,755.00 in attorneys’ fees, which are
17   attributable exclusively to Plaintiff’s frivolous claims against Defendants Long and Barton.
18          C.     Costs
19          While attorneys’ fees should rarely be awarded to a prevailing defendant in a civil
20   rights case, “there is a strong presumption in favor of awarding costs to the prevailing
21   party.” Miles v. State of Cal., 320 F.3d 986, 988 (9th Cir. 2003). Thus, the Court must
22   specify the reasons for denying costs. Id. The Ninth Circuit has laid out several factors to
23   consider in deciding whether to deny costs to a prevailing party: “the losing party’s limited
24   financial resources, misconduct on the part of the prevailing party, . . . the importance and
25   complexity of the issues, the merit of the plaintiff’s case, even if the plaintiff loses, and the
26   chilling effect on future civil rights litigants of imposing high costs.” Save Our Valley v.
27   Sound Transit, 335 F.3d 932, 945 (9th Cir. 2003).
28          Here, Defendants are requesting an award of taxable costs in the amount of


                                                  - 13 -
 1   $1,527.945 pursuant to Rule 54(d)(1), which creates a presumption of awarding costs to
 2   prevailing parties. (Doc. 54 at 2). Plaintiff argues that the Court should deny Defendants’
 3   request for an award of costs because Plaintiff has limited financial resources.
 4   (Doc. 51 at 2-4). Defendants argue that Plaintiff has not overcome the presumption of
 5   awarding costs to the prevailing party because she has failed to submit any financial
 6   information or exhibits that support her claim that she is indigent. (Doc. 54 at 1-2). The
 7   Court agrees. See Miles, 320 F.3d at 989 (holding the district court “did not abuse its
 8   discretion in concluding that [plaintiff] did not present evidence sufficient to overcome the
 9   presumption that costs should be granted to the prevailing party.”). Moreover, even if
10   Plaintiff had presented financial evidence, the Court finds that because the requested award
11   is relatively small, “[t]his case simply does not present ‘the rare occasion where severe
12   injustice will result from an award of costs.’” Bancroft v. Minnesota Life Ins. Co., 2018
13   WL 5325659, at *4 (W.D. Wash. Oct. 26, 2018) (quoting Save Our Valley, 335 F.3d at
14   945). Thus, Defendants are awarded $1,527.94 in costs pursuant to Rule 54(d)(1).6
15          IT IS ORDERED Defendants’ Bill of Costs (Doc. 47) is GRANTED in part and
16   DENIED in part: Defendants are hereby awarded costs in the amount of $1,527.94;
17          IT IS FURTHER ORDERED Defendants’ Motion for Attorneys’ Fees (Doc. 48)
18   is GRANTED in part and DENIED in part as follows: Defendants are hereby awarded
19   attorneys’ fees in the amount of $5,755.00; and
20          IT IS FINALLY ORDERED the Clerk of Court shall enter judgment accordingly.
21          Dated this 14th day of February, 2019.
22
23                                                Honorable Diane J. Humetewa
24                                                United States District Judge

25
26   5
      Defendants also initially requested non-taxable costs pursuant to Rule 68, but have
     withdrawn that request and the Court will not address it. (Doc. 54).
27
     6
      The Court need not analyze what costs were associated with Plaintiff’s frivolous claims
28   because the Court is awarding costs to Defendants as the prevailing party pursuant to Rule
     54(d)(1), not Section 1983.

                                                - 14 -
